 1   OLIVIER SCHREIBER & CHAO LLP
     Monique Olivier (SBN 190385)
 2   Christian Schreiber (SBN 245597)
 3   201 Filbert Street, Suite 201
     San Francisco, CA 94133
 4   Telephone: (415) 484-0980
     monique@osclegal.com
 5   christian@osclegal.com
 6   BERGER & MONTAGUE, P.C.
 7   Hans Lodge (MN Bar 397012)
     (pro hac vice application forthcoming)
 8   43 SE Main Street, Suite 505
     Minneapolis, MN 55414
 9   Telephone: (612) 607-7794
     hlodge@bm.net
10

11   Attorney for Plaintiff, Derek White
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15   DEREK WHITE,                             )   Case No. 3:19-cv-03501-JCS
                                              )
16                 Plaintiff,                 )   JOINT STIPULATION FOR
                                              )   VOLUNTARY DISMISSAL
17          v.                                )
                                              )   Fed. R. Civ. Prod. 41(a)(1)(A)(ii)
18   STERLING INFOSYSTEMS, INC., and          )
     ASAP DRUG SOLUTIONS, INC.,               )
19                                            )
                                              )   Hon. Joseph C. Spero
                   Defendants.
20                                            )
                                              )
21                                            )
                                              )
22

23

24

25

26

27

28

      JOINT STIPULATION FOR VOLUNTARY DISMISSAL                          Case No. 3:19-cv-03501-JCS
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Derek White and

 2   Defendants Sterling Infosystems, Inc. and ASAP Drug Solutions, Inc. hereby stipulate and agree

 3   that this matter shall be dismissed with prejudice, as a result of a settlement reached between the

 4   parties. By agreement of the parties, the Court shall retain jurisdiction to enforce the settlement
     agreement. Each party will bear its own costs and fees.
 5

 6
     Respectfully submitted,
 7

 8
     Dated: October 21, 2019                                    OLIVIER SCHREIBER & CHAO, LLP
 9
                                                                BERGER & MONTAGUE, P.C.
10
                                                By:                     /s/Christian Schreiber
11
                                                                Christian Schreiber
12                                                              Attorneys for Plaintiff Derek White

13
     Dated: October 21, 2019                                    SEYFARTH SHAW LLP
14

15                                              By:                    /s/ Pamela Q. Devata
                                                                Pamela Q. Devata
16
                                                                Attorneys for Defendants Sterling Infosystems, Inc.
17                                                              and ASAP Drug Solutions, Inc.

18

19   Additional Counsel for Defendants
20
     Selyn Hong (admitted pro hac vice)
21   SEYFARTH SHAW LLP
     233 South Wacker Drive, Suite 8000
22   Chicago, Illinois 60606
     Telephone: (312) 460-5000                       S DISTRICT
                                                   TE           C
23   shong@seyfarth.com                          TA
                                                                           O
                                            S




                                                                            U
                                           ED




                                                                             RT




                                                                   ERED
                                       UNIT




24                                                         O ORD
                                                IT IS S
                                                                                    R NIA




25   Dated: 10/22/19
                                                                       Spero
                                                             seph C.
                                       NO




                                                     Judge Jo
                                                                                   FO
                                        RT




26
                                                                               LI




                                                ER
                                            H




                                                                               A




                                                     N                         C
                                                                       F
27                                                       D IS T IC T O
                                                               R

28

                                             1
      JOINT STIPULATION FOR VOLUNTARY DISMISSAL                                             Case No. 3:19-cv-03501-JCS
 1                                       ATTESTATION OF FILER

 2          Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that all parties have

 3   concurred in the filing of this Stipulation.

 4
                                                          /s/Christian Schreiber
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
     JOINT STIPULATION FOR VOLUNTARY DISMISSAL                           Case No.3:19-cv-03501-JCS
